— Appeal from an order of the Supreme Court at Special Term, entered May 23, 1977 in Montgomery County, which vacated a prior order modifying a temporary restraining order against defendant. The parties were divorced in June, 1976. A separation agreement was incorporated into the divorce decree which provided that respondent was" to receive certain personal property. In December, 1976, an order to show cause was signed returnable January 19, 1977, which contained a temporary restraining order prohibiting appellant from disposing of any of her or respondent’s property. According to appellant’s brief, a cross motion by appellant was also made returnable on January 19, 1977, which sought to dismiss the temporary restraining order and, alternatively, for a hearing on the legality of the temporary restraining order. By an order entered March 25, 1977, the temporary restraining order was modified. The instant appeal is from an order, entered May 23, 1977, which vacated the order of March 25, 1977 and dismissed the proceedings. Appellant contends on this appeal that the order of May 18, 1977 should be reversed on the ground that no hearing was held to ascertain the damages sustained by appellant as a result of the temporary restraining order. Although appellant’s cross motion papers are not contained in the record on appeal, in appellant’s own brief it is stated that the request for dismissal of the temporary restraining order and the request for a hearing were moved for in the alternative. In view of the fact that the order being appealed from vacated the temporary restraining order, appellant was successful at Special Term. As a general rule, a party who has been successful below may not appeal a judgment in his favor (Lincoln v Austic, 60 AD2d 487). Since appellant was granted the alternative relief requested, we find no circumstances presented necessitating our deviation from this rule. Accordingly, the order must be affirmed. Order affirmed, with costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Main, JJ., concur.